Citation Nr: 1742658	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 and a January 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for an acquired psychiatric disability.  As discussed in Clemons, though a veteran may seek service connection for single psychiatric disorder, the veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed[.]"  Id.  As such, the Board has characterized the Veteran's original claim as one for an acquired psychiatric disorder.  The Board notes that, in June 2008, the Veteran sought to withdraw his claim of entitlement to service connection for PTSD at the same time that he sought entitlement to service connection for anxiety and depression.  As the Board has re- characterized the Veteran's original claim as one of entitlement to service connection for an acquired psychiatric disorder, the Board will interpret the June 2008 request as a clarification of the nature of the acquired psychiatric disorder on appeal.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  In this case, the Veteran died in July 2010. As his death occurred after October 10, 2008, the provisions pertaining to substitution are applicable in this case.  The Board notes that the appellant filed a DIC claim in August 2010, which VA interpreted to include a request to substitute.  A September 2010 letter from VA indicates that the appellant has been accepted as a substitute. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, prior to his death, stated that he suffered from an acquired psychiatric disorder as a result of his service.  The appellant, now acting as the Veteran's substitute, states that the Veteran died as a result of an acquired psychiatric disorder related to the Veteran's service.  

As part of the Veteran's June 1973 Report of Medical History at enlistment, in response to a question that asked whether the Veteran had ever suffered from "[n]ervous trouble of any sort," the Veteran responded "YES."  Under the section reserved for a "[p]hysican's summary and elaboration of all pertinent data," the examiner wrote "Anxiety - mild."  A medical examination performed that same day notes that the Veteran's psychiatric health appeared normal, and does not otherwise indicate that the Veteran suffered from an acquired psychiatric disorder.  As part of the Veteran's September 1975 Report of Medical History at separation, in response to a question that asked whether the Veteran had ever suffered from [d]epression or excessive worry," the Veteran responded "YES."  A medical examination performed that same day notes that the Veteran's psychiatric health appeared normal, and does not otherwise indicate that the Veteran suffered from an acquired psychiatric disorder at separation.

In September 1975, the Veteran requested a hardship discharge in order to, according to his service personnel records, care for his mentally ill sister.  The Veteran's service personnel records contain several letters attesting to the then existing mental state of the Veteran' sister, and the Veteran's need for a hardship discharge to care for her.  Another record produced in September 1975 indicates that the Veteran received the requested hardship discharge.   The Veteran separated from service in November 1975.  In a July 1976 letter to VA, the Veteran stated "I have not been well since my return from [service].  I am very nervous[.]"

In October 2008, the Veteran filed a claim for "PTSD/NERVOUS BREAKDOWN."  A November 2008 statement from the Veteran noted that the Veteran "was personally harassed" by a superior during his service, in the form of verbal and physical abuse.  The Veteran stated that he suffered a nervous breakdown as a result of the abuse, and that he was "recommended and . . . accepted a Hardship Discharge," as a result of the abuse he incurred.  

Social Security Administration records and private treatment records indicate that the Veteran suffered from an acquired psychiatric disorder during the period on appeal, to include depressive disorder and anxiety disorder.  An April 2005 medical opinion letter states that the Veteran "had anxiety and depression, which initially started while on the job in January 2004[,]" and that the Veteran "had a hardship discharge because of family illness."  

The Veteran died in July 2010, of "sudden cardiac death."  An August 2010 medical opinion letter states that the Veteran "had a history of chronic fatigue syndrome with fibromyalgia and posttraumatic stress disorder.  These syndromes or symptoms were aggravated or exacerbated by his military status.  I believe these symptoms also affected his mental status and caused depression for him."  The August 2010 medical opinion letter also contained an opinion which found that the Veteran's "demise was a result of an exacerbation of his psychiatric conditions and health condition due to his military service."  

The Board notes that, because there is no indication of an acquired psychiatric disorder on the Veteran's entrance examination, the Veteran is presumed to have been sound at entrance (that is, free of an acquired psychiatric disorder).  See 38 C.F.R. § 3.304(b) (2016).  At the same time, other evidence of record suggests that the Veteran suffered from an acquired psychiatric disorder, or symptoms thereof, prior to his entry into active service.  The burden falls on VA to rebut the above-mentioned presumption of soundness with clear and unmistakable evidence that the Veteran suffered from an acquired psychiatric disorder that pre-existed, and was not aggravated by, his service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

The Board finds that a retrospective opinion is required to resolve this case.  The opinion should assess whether the Veteran suffered from an acquired psychiatric disorder as a result of his service (or whether the Veteran suffered from an acquired psychiatric disorder that pre-existed his service), and whether an acquired psychiatric disorder caused or contributed substantially or materially to the Veteran's death.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this Remand, to an appropriate medical expert for a retrospective medical opinion to assess whether the Veteran suffered from an acquired psychiatric disorder, to include depression, anxiety and PTSD, as a result of his service, or whether the Veteran suffered from an acquired psychiatric disorder prior to service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did the Veteran suffer from an acquired psychiatric disorder that "clearly and unmistakably" (that is, UNDEBATABLY) pre-existed his July 1973 enlistment date?  If the examiner finds that the Veteran suffered from an acquired psychiatric disorder that pre-existed the Veteran's service, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(b)  If the examiner finds that the Veteran suffered from an acquired psychiatric disorder that pre-existed the Veteran's service, the examiner should also discuss whether or not the Veteran's acquired psychiatric disorder was clearly and unmistakably aggravated (which means, permanently worsened BEYOND the normal progression of that disease) by his subsequent period of service from July 1973 to November 1975.  If the examiner finds that the Veteran's service did NOT aggravate the Veteran's pre-existing acquired psychiatric disorder, the examiner should indicate WHICH pieces of evidence demonstrate such a finding to a clear and unmistakable (that is, UNDEBATABLE) degree.

(c)  If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then discuss whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffered from an acquired psychiatric disorder, to include depression, anxiety and PTSD, that first manifested during his service or was otherwise directly related to his service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is SO EVENLY DIVIDED that it is as medically sound to find in favor of that conclusion as it is to find against it.

IN ALL CASES, a detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

IF AND ONLY IF the examiner determines the Veteran had an acquired psychiatric disorder caused by or aggravated by service, AND the examiner is qualified to do so, THEN the examiner should ALSO answer the following questions:  

(d)  Please identify (by diagnosis) the cause(s) of the Veteran's death and all significant contributing conditions.

(e)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any identified cause of death or significant contributing condition is causally related to (caused by OR AGGRAVATED by) the Veteran's acquired psychiatric disorder?  A detailed explanation (rationale) is requested for all opinions provided.  

2.  After completion of Item 1, and if and only if it is determined that the Veteran had an acquired psychiatric disorder caused by or aggravated by service and the initial examiner was not qualified to opine as to questions (d) and (e), THEN forward the claims file, including a copy of this Remand, to an appropriate medical expert for a retrospective medical opinion discussing whether an acquired psychiatric disorder caused or contributed substantially or materially to the Veteran's death.  

After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Please identify (by diagnosis) the cause(s) of the Veteran's death and all significant contributing conditions.

(b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any identified cause of death or significant contributing condition is causally related to (caused OR AGGRAVATED by) the Veteran's acquired psychiatric disorder?  (aggravation means the disability increased in severity beyond its natural progression)

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the appellant and her representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

